DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/09/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 44 and 57-59 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 39, 40, 42, 44-51, 53-55, and 57-59
Withdrawn claims: None
Previously cancelled claims: 1-38, 41, 43, 52, and 56
Newly cancelled claims: None
Amended claims: 39, 40, 44, 49, 50, 55, and 57
New claims: 60
Claims currently under consideration: 39, 40, 42, 44-51, 53-55, and 57-60
Currently rejected claims: 39, 40, 42, 44-51, 53-55, and 57-60
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “the film forming polymer” in line 12. There is insufficient antecedent basis for this limitation in the claim, since there are two different previous instances of “a film forming polymer” in the first inner coating layer and the “at least another coating layer”.
Claim 50 recites “at least one two coating layers” in line 4, which is indefinite due to reciting two different numbers of layers.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 40, 42, 44-51, 53-55 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Dalziel et al. (U.S. 2005/0255202 A1) in view of Sagi et al. (U.S. 2008/0199540 A1).
Regarding claim 39, Dalziel et al. discloses an encapsulated calcium carbonate composition comprising a plurality of solid encapsulated calcium carbonate particles each including (i) a calcium carbonate core ([0028], [0055], [0062], [0079], [0166]); and (ii) an encapsulation matrix that completely coats the calcium carbonate core ([0037]), where the matrix is composed of two or more coating layers that each at least partly coats the calcium carbonate core ([0050]), including a film forming polymer layer and a second layer of a film forming polymer or a lipid where the matrix is a combination of all coating layers, wherein the film forming polymer includes a cellulose derivative and the lipid includes a fatty acid ([0065]).
Dalziel et al. does not disclose the calcium carbonate as being amorphous, the core as additionally comprising an agent for stabilizing ACC in an amorphous form, or that the 
However, Sagi et al. discloses an encapsulated ACC core including ACC ([0062], [0004]-[0005], [0010]-[0011]) and at least one agent stabilizing the ACC in amorphous form ([0005], [0009], [0011]).
It would have been obvious to one having ordinary skill in the art to utilize amorphous calcium carbonate and an accompanying stabilizing agent as the calcium carbonate of Dalziel et al. First, Dalziel et al. indicates that the encapsulated material may be a mineral such as a calcium salt ([0062], [0079]), including calcium carbonate ([0166]). Since the reference provides limited further instruction suitable types of calcium, a skilled practitioner would be motivated to consult Sagi et al. for additional instruction regarding the nature of particular calcium components, calcium carbonate in particular. Sagi et al. indicates that amorphous calcium carbonate has a higher solubility than crystalline calcium carbonate and suggests that bio-availability of ACC is consequently higher in certain patients, such as the elderly ([0001]-[0002]). Sagi et al. further teaches that organic material should be present with the ACC in order to maintain it in an amorphous state ([0005]). As such, a skilled practitioner would find the incorporation of ACC and an accompanying stabilizing agent as the calcium component of Dalziel et al. to be obvious in order to produce encapsulated calcium that is particularly suited for a specific patient population.
As for the stability of the amorphous calcium carbonate, Dalziel et al. teaches that encapsulation is useful “to improve or maintain the nutritional content of food products; prevent flavor loss by preventing moisture contamination or oxidation; prevent the absorption of off-flavors into the encapsulated liquids; extend shelf-life and stability; and deliver food ingredients 
As for claim 40, Dalziel et al. teaches encapsulation with a fat wherein the encapsulated product is protected at temperatures up to 70°C ([0164]-[1065]), which renders the claimed range of at least 50°C obvious.
As for claim 42, Dalziel et al. discloses the inclusion of cellulose derivatives ([0077]). Sagi et al. discloses carboxymethylcellulose ([0011]), which would be obvious to incorporate into the composition of Dalziel et al. as a cellulose derivative.
As for claim 44, Dalziel et al. teaches the fatty acid as being stearic acid ([0065]).
As for claims 45 and 46, Dalziel et al. discloses the encapsulation matrix as including a surfactant (claim 45) that is a sorbitan ester (claim 46) (specifically, sorbitan fatty acid esters) ([0075]).
As for claim 47, Sagi et al. discloses the agent stabilizing the ACC in amorphous form as being an organic compound comprising a hydroxyl (e.g., lactose) ([0011]).
As for claim 48, Dalziel et al. discloses the core and encapsulation matrix as exhibiting a weight ratio within the range of 1:5 to 5:1 (specifically, 25% by weight encapsulation fat relative to the core plus encapsulant weight) ([0164]).
As for claim 49, Dalziel et al. discloses the encapsulation matrix as including at least three coating layers ([0166]).
As for claim 50, Dalziel et al. indicates that there is no limit on the number of layers ([0050]) or the composition of each layer (at least from among the disclosed list) ([0065]), which renders the claimed permutations of layers comprising a film forming polymer and/or a lipid obvious.
As for claim 51, Sagi et al. discloses the ACC core as including silica (i.e., silicon dioxide) ([0011]).
As for claim 53, Dalziel et al. discloses the encapsulated material is inert when mixed with a food article ([0114], [0165], where coffee was protected from water as observed by the absence of any substantial change in color of the water).
As for claim 54, Dalziel et al. discloses the encapsulated material does not alter the color when mixed with a food article ([0114], [0165], where coffee was protected from water as observed by the absence of any substantial change in color of the water).
As for claim 55, Dalziel et al. teaches that encapsulation is useful “to improve or maintain the nutritional content of food products; prevent flavor loss by preventing moisture contamination or oxidation; prevent the absorption of off-flavors into the encapsulated liquids; extend shelf-life and stability
As for claim 60, Dalziel et al. teaches a food product comprising the encapsulated material ([0060]).
As for claim 57, Dalziel et al. discloses the encapsulation of dairy products ([0059]), such that the production of a dairy product that also contained the encapsulated calcium carbonate would be obvious.
As for claims 58 and 59, Dalziel et al. discloses the encapsulation of powdered yogurt ([0059]), such that the production of an acidic dairy product that is fermented (claim 58) and includes yogurt (claim 59) also contained the encapsulated calcium carbonate would be obvious.
Response to Arguments
Claim Objections: Applicant has overcome the objections of claims 44 and 57-59 based on amendment to the claims. Accordingly, the claim objections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 39, 40, 42, 44-51, 53-55 and 57-59 over Leusner et al. and Sagi et al.: Applicant’s arguments (Applicant’s Remarks, p. 10, ¶8 – p. 12, ¶4) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of Leusner et al. combined with Sagi et al. However, upon further consideration, new grounds of rejection are made in view of Dalziel et al. and Sagi et al.
The rejections of claims 39, 40, 42, 44-51, 53-55 and 57-59 have been updated and maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Claims 39, 40, 42, 44-51, 53-55, and 57-60 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793